DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Objections
Claim 4 & 5 objected to because of the following informalities:  
"installing said measuring arm on an attachment plate attachment plate connected on claim 1 on said first base support" should be "installing said measuring arm on an attachment plate .  
"which discs engage axially said ball bearings to create said axial pressure and eliminate any radial play" should be "the discs engage axially said ball bearings to create said axial pressure and eliminate any radial play" in claim 5.  
"a process for aligning a pair of base supports with each other" should say "a process for aligning a pair of base supports of claim 1 with each other" in claim 4.  
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.  

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"steps of detachably attaching one of said base supports on one of said fixed structures so as to extend said linkage arm across a contour to be inspected" in claim 4.
"[steps of] ... detachably mounting a second base support on the other fixed structure and approximately aligning the same with said one base support by eye" in claim 4.
"[steps of] ... installing said measuring arm on an attachment plate attachment plate connected on claim 1 on said first base support" in claim 4.
"[steps of] ... positioning said attachment plate with said second support plate by adjustment of the position of said second base support" in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  


Claim(s) 1 & 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20060280355 A1 Edwards  in view of US 8997362 B2 Briggs.  

Regarding claim 1, Edwards teaches a measuring arm for inspecting contours on a surface, said measuring arm made up of a series of interconnected elongated links including two main links, each main link having one end pivotally connected to one end of the other main link by a pivotal connection (Fig. 2 multiple jointed arm 9);… a non-contact sensor attached to another end of one of said end links (FIG. 2 the scanner 7);… an attachment plate affixed to said distance sensor by moving said series of links so as to position said distance sensor opposite said contoured surface and then pivoting said end link with said distance sensor thereon (Fig. 2-4 distance sensor 7 is opposite the contoured surface).  
Edwards does not teach said series of links further including two end links, each end link having one end pivotally connected to another end of a respective main link by a pivotal connection;… an attachment plate fixed to another end of another of said end links.  
Briggs teaches said series of links further including two end links, each end link having one end pivotally connected to another end of a respective main link by a pivotal connection (Fig. 1A “second grouping of bearing cartridges 112” & “A third grouping of bearing cartridges 114”); … an attachment plate fixed to another end of another of said end links (Fig. 1A device 120, column 5 lines 16-18: there is an attachment plate/device 120).  
	It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Edwards with the teachings of Briggs.  One would have modified the seal inspecting multiple jointed arm of Edwards with the pivoting connecting links of Briggs.  The motivation would have been to have a device which could take more accurate measurements of a surface.  

Regarding claim 5, Edwards in view of Briggs teaches the measuring arm according to claim 1.  
Briggs further teaches wherein each of said pivotal connection include a rotary encoder and a rotary support for pivoting movement of said main and end links, including a pair of ball bearings located on either end of a central axle (column 3 lines 59-66: bearing cartridges contains a rotary encoder and provide rotary support for the arm segments) ; said ball bearings subjected to axial and radial pressure by a pair of spaced apart aligned discs, each disc having sets of tubular features aligned with each other with spaced apart ends (Fig. 11 bearings 518 and 520, inner 530 and outer 534 cartridge housings are tubular discs aligned with spaced apart ends (annulus 532 is a space)); a screw is installed in each of the tubular features which enable drawing said tubular features and discs together with a space remaining between ends of said tubular features after tightening of said screws (column 13 lines 25-28: inner nut and outer nut (screws) hold the tubular features together); which discs engage axially said ball bearings to create said axial pressure and eliminate any radial play (column 13 lines 17-21: bearings have axial preload/pressure, column 13 lines 40-42: even preloading is important in order to reduce running torque and radial runout).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Edwards with the further teachings of Briggs.  One would have modified the seal inspecting multiple jointed arm of Edwards with the linkages containing rotary encoders of Briggs.  The motivation would have been to enable more accurate control and measurement using rotary encoders.  


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20060280355 A1 Edwards  in view of US 8997362 B2 Briggs  in further view of non-patent literature Kozlowski (Modelling and identification in robotics (1st ed. 1998.). Springer. https://doi.org/10.1007/978-1-4471-0429-2).  

Regarding claim 2, Edwards in view of Briggs teaches the measuring arm according to claim 1.  
Neither Edwards nor Briggs teaches wherein said main links and said end links are constrained to lie in a common plane so as to minimize calculations necessary to determine the location of said distance sensor.  
Kozlowski teaches wherein said main links and said end links are constrained to lie in a common plane so as to minimize calculations necessary to determine the location of said distance sensor (p. 146 eq. 5.33 The processing power required to control a multi segmented robot grows with the number of degrees of freedom ‘n’ (which is the number of dimensions times the number of links) as                         
                            O
                            (
                            
                                
                                    n
                                
                                
                                    2
                                
                            
                        
                    )).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Edwards in view of Briggs with the further teachings of Kozlowski.  One would have modified the seal inspecting multiple jointed rotary encoder arm of Edwards in view of Briggs with dimensional limiting of Kozlowski.  The motivation would have been to reduce the processing power necessary to operate the arm and thus cost.  


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20060280355 A1 Edwards  in view of US 8997362 B2 Briggs  in view of Kozlowski in further view of US 20190317470 A1 (Lankalapalli).  

Regarding claim 3, Edwards in view of Briggs teaches a process for inspecting contours on surfaces adjacent fixed structures inclined from one another by use of said measuring arm according to claim 1.  
Neither Edwards nor Briggs teach comprising: detachably fixing a first base support on one of said fixed structure, and detachably fixing a second base support on said another fixed surface… ; said attachment plates both engaged by locating features on said base supports to locate both of said attachment plates on said common plane.
Kozlowski further teaches both of said base supports centered on a common plane as well as main links and said end links as recited (p. 146 eq. 5.33 The processing power required to control a multi segmented robot grows with the number of degrees of freedom ‘n’ (which is the number of dimensions times the number of links) as O(n^2)).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the process taught by Edwards in view of Briggs with the further teachings of Kozlowski.  One would have modified the seal inspecting multiple jointed rotary encoder arm of Edwards in view of Briggs with dimensional limiting of Kozlowski.  The motivation would have been to reduce the processing power necessary to operate the arm and thus cost.  
 Lankalapalli teaches comprising: detachably fixing a first base support on one of said fixed structure, and detachably fixing a second base support on said another fixed surface (Fig. 3A & 3B 306 & 320)…; said attachment plates both engaged by locating features on said base supports to locate both of said attachment plates on said common plane (para 0047: a target is used to calibrate the system).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the process taught by Edwards in view of Briggs in view of Kozlowski with the teachings of Lankalapalli.  One would have modified the seal inspecting multiple jointed rotary encoder arm of Edwards in view of Briggs with the detachable first and second bases with locating features/targets of Lankalapalli.  The motivation would have been to enable the system to calibrate the rotary encoders using non-contacting sensor(s).  

Claim(s)  4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20060280355 A1 Edwards  in view of US 8997362 B2 Briggs in further view of US 20190317470 A1 (Lankalapalli).  

Regarding claim 4, Edwards in view of Briggs teaches a process for aligning a pair of base supports with each other.  
Edwards further teaches so as to extend said linkage arm across a contour to be inspected (Edwards Fig. 2-4).  
Neither Edwards nor Briggs teaches comprising the steps of detachably attaching one of said base supports on one of said fixed structures…; detachably mounting a second base support on the other fixed structure and approximately aligning the same with said one base support by eye; installing said measuring arm on an attachment plate attachment plate connected on claim 1 on said first base support; and positioning said attachment plate with said second support plate by adjustment of the position of said second base support.  
Lankalapalli does teach comprising the steps of detachably attaching one of said base supports on one of said fixed structures (Fig. 3A & 3B 306 & 320)…; detachably mounting a second base support on the other fixed structure and approximately aligning the same with said one base support by eye (Fig. 3A & 3B 306 & 320, two objects are inherently aligned as two points define a line); installing said measuring arm on an attachment plate attachment plate connected on claim 1 on said first base support (Fig. 3A & 3B, control unit 308 is installed on first base 306); and positioning said attachment plate with said second support plate by adjustment of the position of said second base support (para 0047: a target is used to calibrate the system).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the process taught by Edwards in view of Briggs with the further teachings of Lankalapalli.  One would have modified the seal inspecting multiple jointed rotary encoder arm of Edwards in view of Briggs with the detachable base supports of Lankalapalli.  The motivation would have been to enable the system to calibrate the rotary encoders with non-contact sensors  and markers which won’t move significantly thereby enabling multiple calibrations using those markers to be in agreement.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7269910 B2 (Raab) discloses a method for correcting measurement errors that might occur due to deformation of the articulated arm.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 5712722258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/Examiner, Art Unit 2868                                                                                                                                                                                                        
/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868